Citation Nr: 1112106	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  06-31 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for esophageal cancer, to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and E. V.


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from March 1965 to February 1967 with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York City, New York.  The November 2005 rating decision declined to reopen the Veteran's claim for service connection because the evidence he submitted was not new and material.

In December 2007, the Veteran testified at a hearing in support of his claim before the undersigned Veterans Law Judge.  At the hearing, he submitted additional evidence waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2010).

In February 2010, the Board found that new and material evidence had been submitted, and reopened the Veteran's claim.  It then remanded the case to the RO via the Appeals Management Center (AMC) for further development, as discussed below.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is necessary before the Board may adjudicate the Veteran's claim.  The Veteran is entitled to substantial compliance with the Board's February 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In May 2010, the RO complied with the first remand directive by sending a proper notice later explaining the disability rating and effective date elements of his service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, the etiology opinion provided by the VA examiner in June 2010 does not meet the standard of substantial compliance with the Board's remand directives.

In its February 2010 remand, the Board directed that the Veteran undergo a VA examination wherein the examiner was to examine the Veteran and then do two things.  First, the examiner was to provide an opinion as to whether it was at least as likely as not that the Veteran's esophageal cancer is related to an event, injury, or disease in service, to include exposure to Agent Orange.  Second, the examiner was specifically asked to comment on Dr. E.N.'s April 2003 statement regarding Agent Orange as a risk factor for respiratory and esophageal cancers.  The examiner was asked to provide a complete rationale for all opinions rendered.

The examiner concluded that it was not at least as likely as not related to an event, injury, or disease in service, or to Agent Orange exposure.  The rationale provided for why Agent Orange did not cause the cancer is inadequate.  The examiner concluded that "but [the Veteran's] diagnosis of esophageal cancer is not yet a pres[umptive] condition recognized as service connected based on exposure to Agent Orange."  This is not a rationale for a medical finding, it is an argument based upon the content of VA's current regulations.  Further, the examiner did not provide a rationale for stating that the esophageal cancer was not attributed to an event, injury, or disease in service other than exposure to Agent Orange, which renders the opinion incomplete.  Lastly, instead of discussing the content of Dr. E. N.'s April 2003 statement, the examiner simply stated that it was "reviewed."  While technically this is a "comment," it provides no analysis or insight into adjudicating this appeal.  The examiner's responses do not substantially comply with the Board's remand directives.  As a result, this case must be remanded so that the examiner may provide a complete opinion and clarify the rationales provided in the June 2010 examination report.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to return the Veteran's claims folder to the same examiner who provided the June 2010 examination for service connection for esophageal cancer, so that she may amend the report to provide a complete opinion, adequate rationale, and comment on the content of Dr. E.N.'s April 2003 statement.  If the examiner is no longer available, the Veteran should be scheduled for a new examination.  The June 2010 examiner (or a new examiner) must:

a) Provide an etiology opinion regarding the Veteran's esophageal cancer.  Specifically, please answer the following two questions:  (1) whether it is at least as likely as not (a probability of 50 percent or greater) that the esophageal cancer was caused by an event, injury, or disease in service; and (2) whether it is at least as likely as not (a probability of 50 percent or greater) that the esophageal cancer was caused by exposure to herbicides in service.  The opinion must be medical in nature, and not rely on the VA regulations regarding presumptive service connection.  
b) Discuss the rationale of the opinion, whether favorable or unfavorable.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be made without speculating.
c) The examiner must reconcile his or her opinion with the April 2003 statement from Dr. E. N.  This means that the examiner must discuss the content of Dr. E. N.'s statement and express agreement or disagreement and not merely state that it was reviewed.  

2.  Then readjudicate the claim in light of any additional evidence obtained.  If the disposition remains unfavorable, send the Veteran and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


